NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4292-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

CANTREL C. SPARKS,

     Defendant-Appellant.
_______________________

                   Submitted January 31, 2022 – Decided February 22, 2022

                   Before Judges Accurso and Rose.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Burlington County, Indictment No. 15-06-
                   0781.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Karen A. Lodeserto, Designated Counsel, on
                   the brief).

                   Scott A. Coffina, Burlington County Prosecutor,
                   attorney for respondent (Nicole Handy, Assistant
                   Prosecutor, of counsel and on the brief).

PER CURIAM
       Defendant Cantrel C. Sparks appeals from a March 30, 2020 order denying

his petition for post-conviction relief (PCR) without an evidentiary hearing. On

appeal, defendant reprises the arguments raised before the PCR court, claiming

he was denied the effective assistance of both trial and appellate counsel. More

particularly, defendant raises the following points for our consideration:

                                  POINT ONE

              A.  THE PCR COURT ERRED IN DENYING
              [DEFENDANT] AN EVIDENTIARY HEARING AS
              TESTIMONY IS NEEDED REGARDING TRIAL
              COUNSEL'S FAILURE TO OBJECT TO THE
              INTRODUCTION OF TESTIMONIAL HEARSAY
              THAT [DEFENDANT] SHOT THE VICTIM.

              B.  THE PCR COURT ERRED IN DENYING
              [DEFENDANT] AN EVIDENTIARY HEARING AS
              TESTIMONY IS NEEDED REGARDING TRIAL
              COUNSEL'S FAILURE TO OBJECT TO OFFICER
              SAWYER'S EXPERT TESTIMONY THAT THE
              INJURIES TO MR. GREEN WERE THE RESULT OF
              A GUNSHOT WOUND.

              C.  THE PCR COURT ERRED IN DENYING
              [DEFENDANT] AN EVIDENTIARY HEARING AS
              TESTIMONY IS NEEDED REGARDING TRIAL
              COUNSEL'S   FAILURE  TO   REQUEST   A
                      [1]
              CLAWANS CHARGE.

              D.  THE PCR COURT ERRED IN DENYING
              [DEFENDANT] AN EVIDENTIARY HEARING AS
              TESTIMONY    IS   NEEDED   REGARDING

1
    State v. Clawans, 38 N.J. 162 (1962).
                                                                             A-4292-19
                                        2
             APPELLATE COUNSEL'S FAILURE TO RAISE THE
             ABOVE-STATED ISSUES ON DIRECT APPEAL.

We reject these contentions and affirm. But we remand for the limited purpose

of correcting the judgment of conviction (JOC).

      We summarize the State's contentions at trial to lend context to trial

counsel's strategy, reiterating the facts set forth in our prior opinion:

                    The State contended that defendant and his
             paramour and co-defendant, Nicole Zotolla, conspired
             to rob the victim[, Larry Green]. Zotolla pled guilty to
             a lesser offense and was the State's chief witness at trial.
             She claimed to have accepted the victim's invitation to
             meet for drinks. While she was out with the victim,
             defendant called and was very upset. The victim
             grabbed Zotolla's phone and told defendant "he wasn't
             scared of him and . . . stop calling."

                    Unbeknownst to the victim, defendant had sent a
             text message to Zotolla, telling her to drive the victim
             to Zotolla's former residence, which was unoccupied at
             the time, where defendant intended to assault and rob
             the victim. When Zotolla and the victim arrived,
             defendant was waiting in the driveway. The two men
             ran towards each other and began to fight, with the
             victim soon being on top of defendant. Zotolla saw the
             victim with a gun, which he had shown her earlier at the
             bar. Zotolla drove away and returned to her home
             where she met Rachid Rosa, defendant's brother [and
             co-defendant]. Rosa was "flustered" and told Zotolla
             not to call police.

                    Zotolla testified that she spoke with defendant
             after the incident, and he claimed the shooting was an
             accident. Defendant said he tried to take the gun away

                                                                            A-4292-19
                                          3
            from the victim, and the two were fighting over the gun
            when it discharged. The prosecutor confronted Zotolla
            with a prior statement she provided two weeks before
            trial.

                   In that statement, Zotolla admitted being part of
            a plan to rob the victim. She saw defendant and Rosa
            attack the victim in the driveway before she drove
            away. Zotolla also stated that defendant told her he and
            the victim struggled over the victim's gun, and
            defendant eventually took control of it and struck the
            victim with the gun before it accidentally discharged,
            hitting the victim in the forearm.

                  After the shooting, the victim knocked on the
            door of a nearby home and told its occupant that he had
            been shot. Pemberton police officer Shannon Sawyer
            was dispatched to the scene, where she observed the
            victim with a significant amount of blood on his
            forehead and left arm and concluded he had been shot.
            Police recovered a spent shell in the driveway of
            Zotolla's former residence, as well as defendant's cell
            phone. They also obtained data from Zotolla's and
            defendant's cellphones that verified, through text
            messages, defendant's instructions to Zotolla regarding
            the robbery.

            [State v. Sparks, No. A-0678-16 (App. Div. Jan. 11,
            2018) (slip op. at 3-5) (footnotes omitted).]

      Green did not testify at trial. During his opening statement, the prosecutor

told the jury Green "d[id] not want to participate." Seizing on the victim's

absence, trial counsel rhetorically asked the jury: "Who doesn't show up to his

own party?" Trial counsel postured Green would not testify because "he lied to


                                                                            A-4292-19
                                        4
the police.   He lied about what turned out to be serious charges against

[defendant]. [Green lied] about a robbery. It wasn't a robbery, and Larry Green

is no angel." Emphasizing Green's absence again during her summation, trial

counsel argued defendant did not rob Green but merely engaged in a fight about

Zotolla, during which the gun accidentally discharged. Counsel reminded the

jury Green brought the gun to the scene.

      The jury convicted defendant of four of the five offenses charged in a

Burlington County indictment: second-degree possession of a handgun for an

unlawful purpose, N.J.S.A. 2C:39-4(a)(1); second-degree unlawful possession

of a handgun, N.J.S.A. 2C:39-5(b)(1); third-degree conspiracy, N.J.S.A. 2C:5-

2(a); and third-degree aggravated assault, N.J.S.A. 2C:12-1(b)(2). Defendant

was acquitted of the most serious charge: first-degree robbery, N.J.S.A. 2C:15-

1(a)(1). After ordering the appropriate mergers on the weapons convictions,

defendant was sentenced to a seven-year prison term, with a parole disqualifier

of forty-two months under the Graves Act, N.J.S.A. 2C:43-6(c), on the

possession of a weapon for an unlawful purpose conviction; a concurrent five -

year prison term, subject to the No Early Release Act, N.J.S.A. 2C:43-7.2, on

the conspiracy conviction; and a concurrent five-year prison term on the

aggravated assault conviction.


                                                                         A-4292-19
                                      5
      Appellate counsel thereafter raised two points challenging defendant's

convictions on the weapons offenses, and a third point contending his sentence

was excessive. Sparks, No. A-0678-16 (slip op. at 2-3). We reversed and

remanded defendant's convictions on both weapons offenses and vacated the

sentence imposed on those merged counts. Id. at 11-12. Accordingly, we did

not reach defendant's excessive sentencing argument. Id. at 12.

      On remand, the sentencing judge reimposed the same concurrent five-year

prison terms on the aggravated assault and conspiracy convictions and dismissed

the weapons offenses. Defendant filed a direct appeal of his sentence, which

this court heard on an excessive sentencing calendar pursuant to Rule 2:9-11.

We affirmed defendant's sentence but remanded to correct defendant's JOC to

reflect 624 days of jail credit as consented to by the parties. 2 Sparks, No. A-

3704-17 (App. Div. Mar. 14, 2019), certif. denied, 238 N.J. 236 (2019).

      Defendant timely filed a pro se petition for PCR and assigned counsel

filed a brief, expounding upon defendant's assertions. Pertinent to this appeal,


2
  The record on appeal does not include the amended JOC. In a footnote of his
merits brief, defendant seeks a remand to amend the April 11, 2018 JOC to
reflect the award of jail credit. The amended JOC shall also reflect that
defendant was convicted of third-degree conspiracy, as charged in the
indictment and presented to the jury, and not second-degree conspiracy as
reflected in the April 11, 2018 JOC.


                                                                          A-4292-19
                                       6
defendant claimed trial counsel was ineffective for failing to object to hearsay

evidence and Sawyer's "unqualified expert testimony" that Green was shot

during the fight; and failing to request a Clawans charge regarding Green's

absence. Defendant further claimed appellate counsel was ineffective for failing

to raise trial counsel's deficiencies on direct appeal.

      Following argument, the PCR judge reserved decision and shortly

thereafter issued a cogent written decision, denying all claims for relief. The

judge squarely addressed the issues raised in view of the governing

Strickland/Fritz 3 framework. Recognizing the jury acquitted defendant of "the

most serious count of the indictment" and both firearms convictions were

reversed on appeal, the PCR judge was not convinced the performance of trial

or appellate counsel was deficient.

      Instead, the PCR judge determined trial counsel's performance and

decision-making were consistent with her trial strategy. The judge elaborated:

                    Trial counsel's strategy was to establish that
             [defendant] did not commit a robbery, but instead, that
             there was a fight between two men over a woman,
             initiated by [defendant,] who was jealous that his

3
  Strickland v. Washington, 466 U.S. 668, 687 (1984) (recognizing to establish
an ineffective assistance of counsel claim, a defendant must demonstrate: (1)
"counsel's performance was deficient"; and (2) "the deficient performance
prejudiced the defense"); State v. Fritz, 105 N.J. 42, 58 (1987) (adopting the
Strickland two-part test in New Jersey).
                                                                          A-4292-19
                                         7
            girlfriend was at a bar with the victim. Trial counsel
            also argued that the victim had the gun and brought it
            with him to the confrontation, and that later the victim
            made up a story about a supposed robbery to cover up
            that he possessed a handgun.

                  To be consistent with this defense theory at trial,
            trial counsel did not object to certain testimony
            regarding the weapon, injuries to the victim, and other
            matters, acting in a coherent fashion in presenting the
            defense's case. All of the actions of trial counsel fit in
            with the same theory of defendant's case, which the
            [c]ourt determines was more than adequate assistance
            of counsel.

      Citing controlling precedent, the PCR judge concluded trial counsel

employed a strategy that "had a logical basis and consistency, which should not

be second guessed." See State v. Castagna, 187 N.J. 293, 316 (2006) (declining

to find the defendant demonstrated a prima facie showing of ineffective

assistance of counsel where his trial counsel engaged in the "high-risk strategy

of admitting [the defendant]'s guilt to lesser-included offenses in the hope that

it would enhance [the defendant]'s credibility"); State v. Arthur, 184 N.J. 307,

333 (2005) (affirming trial counsel's decision not to call certain witnesses "based

on his assessment of the effectiveness" of proffered testimony favorable to the

defendant and counsel's "justifiable concern" with undermining that testimony);

see also Strickland, 466 U.S. at 690 (recognizing informed strategic choices "are

virtually unchallengeable"); State v. Coruzzi, 189 N.J. Super. 273, 321 (App.

                                                                             A-4292-19
                                        8
Div. 1983) (observing trial strategy is clearly within the discretion of competent

trial counsel).   Although the judge was not convinced Sawyer's testimony

included inadmissible hearsay 4 or that her assessment of the victim's wounds

was grounded in improper expert opinion, the judge found that evidence was

consistent with defendant's trial strategy.

      The PCR judge also rejected defendant's Clawans argument, finding it was

unlikely the trial court would have issued an adverse inference instruction

pursuant to the factors set forth in State v. Hill, 199 N.J. 545, 561 (2009). The

judge was most persuaded that Green was not "subject to the power or control

of the State." See ibid. The judge also found Green's testimony at trial would

not have supported defendant's argument that there was no robbery and

defendant never possessed the gun.

      Similarly, the PCR judge rejected defendant's contentions that appellate

counsel was ineffective, aptly recognizing "appellate counsel is not required to



4
   On this record, it is unclear whether the victim's statement that he was shot
constituted hearsay exceptions pursuant to N.J.R.E. 803(c)(1) (present sense
impressions) or N.J.R.E. 803(c)(2) (excited utterances), as the PCR judge found.
Instead, we are persuaded, as was the PCR judge, that the admission of hearsay
defendant now finds objectionable was consistent with trial counsel's sound
strategy. Trial strategy that fails to obtain the optimal outcome for a defendant
is insufficient to show that counsel was ineffective. State v. DiFrisco, 174 N.J.
195, 220 (2002).
                                                                            A-4292-19
                                         9
raise every non-frivolous issue on appeal." Applying the principles enunciated

by the United States Supreme Court in Jones v. Barnes, the judge found no

reason to second guess appellate counsel's decision to raise only the deficiencies

in the jury instructions pertaining to the weapons convictions. 463 U.S. 745,

751-52 (1983) (recognizing "[e]xperienced advocates since time beyond

memory have emphasized the importance of winnowing out weaker arguments

on appeal and focusing on one central issue if possible, or at most on a few key

issues"). As the PCR judge recognized, appellate counsel prevailed on the

claims asserted on direct appeal.

      Having considered defendant's reprised contentions in view of the

applicable law, we are satisfied he failed to satisfy the Strickland/Fritz test.

Because there was no prima facie showing of ineffective assistance of counsel,

an evidentiary hearing was not necessary to resolve defendant's PCR claims.

See State v. Preciose, 129 N.J. 451, 462 (1992).         We therefore conclude

defendant's contentions lack sufficient merit to warrant further discussion in a

written opinion.   R. 2:11-3(e)(2).   We affirm substantially for the reasons

expressed in the PCR judge's cogent decision.

      Affirmed, but remanded for the limited purpose of correcting the JOC.




                                                                            A-4292-19
                                       10